DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 03/08/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28 and 32-40 remain rejected under 35 U.S.C. 102(a)(1) as being anticpated by Glace et al., (US 6,331,291).
Glace et al. teaches “dentifrice gel/paste” compositions that “can be used as a toothpaste, a bleaching gel and a brushing gel” (Abstract).
Glace et al. teaches a specific embodiment of a dentifrice comprising glycerin, COLFLO 67 (starch/thickener) urea peroxide, sweet mint flavor, saccharin, 0.50% Carbpol 940 (crosslinked polyacid polymer), 1.06% sodium MFP (fluoride releasing compound/remineralizing agent), papain, sodium lauryl sulfate, sodium citrate (pharmaceutically acceptable buffer), hydrated alumina (multivalent cation salt; aluminum), sylodent 573, Areosil 200, propylene glycol, distilled water (col. 29-32, Dentifrice #23).
This dentifrice has a pH of 6.18 and a viscosity of 308,000 cps (col. 31-32 at Preparation of Dentifrice #23), which is also 308 pascal seconds.
Carbopol 940 is a crosslinked polyacrylic acid crosslinked with allyl ethers of pentaerythritol, as per claims 24-27.
The prior art is anticipatory insofar as it teaches a colloid dispersion comprising a fluoride-releasing composition, a crosslinked polyacid polymer, a multivalent cation salt, a thickener selected from starches, a pharmaceutically acceptable buffer, water, and a viscosity falling between 0.5-500 Pascal seconds.
Glace also teaches a method of treating the teeth by contacting the tooth surfaces, as per claim 35, insofar as it teaches placing the composition in a dental tray and “placing the dental tray over the teeth whereby the teeth are in contact with the bleaching gel” (col. 38, Claim 38; see also ), as per claim 36.  The compositions are “deposited in a dental tray and placed repeatedly over the patients teeth for extended periods of times ranging from 30 minutes to 8 hours” (col. 3, lines 1-3), as per claim 37.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as release at least 30% of fluoride in 5 minutes, or release no less than 98% fluoride in 20 min. or less, and reduce the incidence of dental caries.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim 31 remains rejected under 35 U.S.C. 103 as being unpatentable over Glace et al., (US 6,331,291) as applied to claims 21-28 and 32-40 above.
Glace et al., which is taught above, is different from claim 31 insofar as it does not require a non-acid cellulose derivative.
Glace at al. teaches adding “synthetic celluloses including sodium carboxymethyl cellulose and methyl cellulose” (col. 20, lines 63-col. 21, line 5).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to include a non-acid cellulose derivative to the compositions of 

2) Claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over Glace et al., (US 6,331,291) as applied to claims 21-28 and 32-40 above, and further in view of Colodney et al., (US 4,241,049).
Glace et al., which is taught above, differs from claim 29 insofar as it does not teach the claimed calcium salts.
Colodney et al. teaches stable dentifrices comprising calcium chlorides as stabilizers (Abstract).
Colodney et al. teaches, “separation of the above-described dentifrices is substantially prevented by incorporation into the dentifrice a minor amount such as about 0.25-10% by weight of the dentifrice . . . of a water-soluble alkaline earth metal salt of a strong acid” wherein salts include “calcium chloride, calcium bromide, calcium nitrate, magnesium chloride” (col. 5, lines 3-15).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the calcium salts of Colodney et al. to the dentifrice compositions of Glace et al. for the advantage of substantially preventing separation of the dentifrice, as taught by Colodney et al.

3) Claim 30 remains rejected under 35 U.S.C. 103 as being unpatentable over Glace et al., (US 6,331,291) as applied to claims 21-28 and 32-40 above, and further in view of Muhler et al., (US 4,108,979, cited in IDS).

	Muhler et al. teaches dentifrice preparations comprising “anticariogenically effective amount of one or more water-soluble aluminum salts” (Abstract), where “[s]uitable aluminum salts include aluminum potassium sulfate . . . aluminum chloride . . . aluminum nitrate” (col. 3, lines 45-58).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the aluminum salts of Muhler et al. to the oral care compositions of Glace et al. for the advantage of anticariogenic effects of the aluminum salts, as taught by Muhler et al.
	

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 21-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,682,300. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim oral care compositions comprising a crosslinked polyacid, a pharmaceutically acceptable buffer, fluoride, a multivalent cation salt (e.g. calcium chloride), water, and a viscosity of 0.5 to 500 pascal seconds.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure The Chemical Company (Alumina Trihydrate).  The Chemical Company teaches that alumina trihydrate, i.e. hydrated alumina, “demonstrates a very low solubility in water but is considered to be amphoteric, meaning it will dissolve in both acids or a strong alkali” (Description). 

Response to Arguments
Applicant argues that the claims are not anticipated by Glace insofar as “Alumina (Al2O3) is insoluble in water” (p. 6).  Applicant also argues, “the Glace disclosure is directed toward water-free compositions” (Id.) Applicant believes claims 29-31 are also not obvious in view of this argument.
The Examiner disagrees.

Secondly, Dentifrice #23 comprises hydrated aluminum, which is, in fact, water-soluble (see Technological Background).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612